DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 03/19/2021 has been entered.  Claims 1, 3-28, 30-31, 33-37, 43-89 are pending.  Claims 2, 29, 32 and 38-42 have been cancelled without prejudice.  Claims 53-89 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 was filed after the mailing date of the Non-Final rejection on 09/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3-28, 30-31, 33-37, 43-89 are objected to because of the following informalities:  
Claim 1:
The second limitation recites, “translating the specified notionally expressed terms into a focus configuration for use by a visualization platform, wherein the translating step includes analyzing the visualization data based on processing logic to identify a specific element of the visualization data that satisfies the notionally expressed focus criteria” (emphasis the specified notionally expressed terms” and “the notionally expressed focus criteria” are referring to the same thing.  If that is the case, please rewrite “the specified notionally expressed terms” as “the notionally expressed focus criteria”.

Claim 3 recites, “wherein the processor (1) includes a processor (2) that is part of the narrative generation platform, wherein the processor (3) that is part of the narrative generation platform..” (emphasis added), and Examiner is not sure “the processor” (3) is referring to which previous processor (1) or processor (2).

Claim 8:
Lines 3 and 5 recites “the notionally specified focus criteria”, which is referring to the same “the notionally expressed focus criteria” as recited in claim 1. If that is the case please rewrite “the notionally specified focus criteria” as “the notionally expressed focus criteria”.

Claim 11: 
Line 3 recites “by the <METRIC> of the <MEASURE> values”, which should be rewritten as “by <METRIC> of <MEASURE> values” because of lacking antecedent basis.

Claim 15:
Line 2 recites, “a set of options for the <MEASURE>”, which should be rewritten as “a set of options for the <MEASURE> values” for consistency with claim 11.

Claim 17: 
Line 4 recites, “a user can select the notional specified focus criteria”, which should be rewritten as “a user can select the notionally expressed focus criteria” for consistency throughout all the claims.
Lines 4-5 recite, “(2) selecting the general focus option”, which should be rewritten as “(2) selecting a set of general focus options”.
Line 7 recites “the notionally specified focus criteria” which should be rewritten as “the notionally expressed focus criteria”.

Claim 27:
Line 9 recites “the subject of a second visualization”, which should be rewritten as “a subject of a second visualization”.
The last limitation recites “an insight about the specific element”, which should be rewritten as “an insight about the identified specific element”.

Claim 28:
Line 2 recites “a processor generating”, which should be rewritten as “the processor generating”.

Claims 30 and 35 are apparatus and product claims, respectively.  Claims 30 and 35 contain similar limitations of claim 27.  Claims 30 and 35 contain similar issues as pointed out in claim 27 above.  Therefore, the suggestions for corrections should be the same for claims 30 and 35.

Other dependent claims depend on independent claims 1, 27, 30 and 35.  Therefore, they are objected under the same rationale.
	
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 27, 30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 26 and 35, respectively of U.S. Patent No. 10,853,583.  Although the conflict claims are not identical, they are not patentably distinct from each other because claims 1, 27, 30 and 35 are generic to all that is recited in claims 1, 17, 26 and 35 of U.S. Patent No. 10,853,583.  That is claims 1, 17, 26 and 35 of US. Patent No. 10,853,583 disclose most limitations of claims 1, 27, 30 and 35 of the instant application, respectively except they fail to disclose a second visualization representing a focused version of the first visualization according to the specified focus criteria and without the processor knowing which of the elements of the visualization data qualifies as the specific element according to the notionally express focus criteria. However, claims 1, 17, 26 and 35 of US. Patent No. 10,853,583 disclose “receiving a specification of notionally expressed focus criteria with respect to the (first) visualization”, this step would result in a generation of a second visualization based on a specification of notionally express focus criteria applied to the (first) visualization.  In addition, claims 1, 17, 26 and 35 of US. Patent No. 10,853,583 disclose “wherein the notionally-expressed focus criteria indirectly define a specific element of the visualization data in terms of characteristics of the specified element” (emphasis added), which is equivalent to “without the processor knowing which of the elements of the visualization data qualifies as the specific element according to the notionally express focus criteria”.

Response to Arguments
Applicant’s arguments, see Remarks of pages 23-28, filed 03/19/2021 with respect to pending claims 1, 3-28, 30-31, 33-37 and 43-89 have been fully considered and are persuasive.  Therefore, Claims 1, 3-28, 30-31, 33-37 and 43-89 would be allowable if a terminal disclaim is filed regarding the double patenting rejection and rewritten claims as suggested above in the claim objections.


Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177